DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 16 May 2022 has been entered.


Response to Amendments
Receipt of Applicant’s Amendment filed on 16 May 2022 is acknowledged and entered.
By this Amendment, the Applicant amended claims 1 and 11, canceled claims 2 and 12. Claims 1, 3-10, 11, and 13-17 remain pending in the application. 

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 16 May 2022, with respect to the previous rejection(s) of claim(s) 1 -16, under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.  Applicant argues the following:
-	(pg 5) “Hakamada does not disclose any refueling station” and (pg 6) “does not teach any refuel device” Examiner respectfully disagrees, noting that Applicant has not provided any definition for the term “refueling station” in the disclosure that differs from the standard meaning of the term (“station” is taken to mean “a building or place used for a particular service or type of work”, per the Cambrige dictionary. Hakamada’s Fig 1 clearly teaches several refueling components that are not ship-based; one of ordinary skill in the art would recognize the grouping of these components as a “refueling station” and a “refueling device”.
-	(pg 6) “Hakamada does not teach that secondary liquid hydrogen reservoirs 19 and 20 are able to output the boil-off gas.” Examiner respectfully disagrees, and points to Hakamada, para 33: “In order to discharge the boil-off gas and the vaporized hydrogen gas in the secondary liquid hydrogen reservoirs 19 and 20, and to supply them into the liquid hydrogen producing apparatus HS, there is provided a vaporized hydrogen discharge passage 21, which is connected to the top portion of each of the secondary liquid hydrogen reservoirs 19 and 20 and to an upstream portion of the raw hydrogen passage 11 relative to the first raw hydrogen cooling element 13.”
- 	(pg 6) “the non-liquefied gaseous fuel recovered to the reservoirs 19 and 20 do not further pass through and is not further pressurized by the blower 18. As such, Applicant respectfully submits that Hakamada fails to teach the features that "boil-off fuel from the liquefied fuel unit is recovered to the gaseous fuel storage device" and "the boil-off fuel recovered to the gaseous fuel storage device is pressurized by the pressurization device and enters the second gas storage subunit" as recited in amended claim 1.”
Examiner respectfully disagrees, noting the Hakamada (para 30) states: 
-- “The blower 18 produces such a discharge pressure to enable the boil-off gas to be blown into the liquid hydrogen at a position near the bottom of each of the secondary liquid hydrogen reservoirs 19 and 20. A compressor may be used instead of the blower 18.” Hakamada therefore directly teaches “the boil-off fuel…pressurized by the pressurization device”, as well as being “recovered to the gaseous fuel storage device” and entering “the second gas storage subunit”.
With regards to Applicant’s arguments (pgs 6-7) concerning Examiner’s reliance on Tanaka and Reese as secondary prior art, Examiner notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, Examiner concludes that the previous rejections were proper, and stand.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hakamada (US 2015/0068222) in view of Tanaka (US 2017/0291486), and in further view of Reese (US 2019/0137041).
Regarding Claim 1, Hakamada discloses a hybrid refueling station, comprising: a liquefied fuel unit (Fig 1), which comprises: at least one liquefied fuel storage device (16 and paras 30-33), a gaseous fuel unit (Examiner's annotations), which comprises at least one gaseous fuel storage device (19, 20), a pressurization device (18, 20), wherein boil-off fuel from the liquefied fuel unit (Fig 1 and Item 16) is recovered to the gaseous fuel storage device (19,20) of the gaseous fuel unit (Items 18-22 and Examiner's annotations), the boil-off fuel recovered to the gaseous fuel storage device (19,20) is pressurized by the pressurization device (compressor 18). 

    PNG
    media_image1.png
    618
    820
    media_image1.png
    Greyscale
Further regarding Claim 1, Hakamada is silent on a hybrid refueling station, (also) comprising: a vaporization device and a first gas storage subunit, wherein the liquefied fuel storage device is connected with the first gas storage subunit via the vaporization device, and the first gas storage subunit is used for storing vaporized fuel.
	Tanaka, however, teaches a hybrid refueling station, comprising: a vaporization device (Fig 1, item 40, and para 29) and a first gas storage subunit (43), wherein the liquefied fuel storage device (2) is connected with the first gas storage subunit (43) via the vaporization device (40), and the first gas storage subunit is used for storing vaporized fuel (para 29).

The advantages of Tanaka's teachings include decreasing the amount of time needed for tank pressurization. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Tanaka’s teachings to Hakamada's disclosures by a component path and a vaporization device and storage unit in order to gain the advantages of decreased tank pressurization time.

    PNG
    media_image2.png
    663
    729
    media_image2.png
    Greyscale

Further regarding Claim 1, Hakamada as modified by Tanaka above is silent on a second gas storage subunit, a hybrid refueling station, comprising: a temperature management system, which comprises a gas inlet and a gas outlet.
	Reese, however, teaches a hybrid refueling station, comprising: a second gas storage subunit (11), a temperature management system (Reese), which comprises a gas inlet and a gas outlet (Reese, Examiner's annotations).

    PNG
    media_image3.png
    696
    802
    media_image3.png
    Greyscale
	The advantages of Reese's teachings include an overall reduction of the components needed for a comprehensive hydrogen filling network, thereby reducing costs. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Reese’s teachings to Hakamada's modified disclosures by adding a second gas storage subunit, and a temperature management system with a gas inlet and outlet in order to gain the advantages of overall component and cost reduction.
Further regarding Claim 1, therefore, Hakamada as modified above additionally teaches a hybrid refueling station, comprising:
	a second gas storage subunit (Reese, item 11 and para 30), wherein the gaseous fuel storage device (Hakamada, 19 and 20) is connected with the second gas storage subunit (Reese, 11) via the pressurization device (Hakamada, 22), and the second gas storage subunit is used for storing pressurized gaseous fuel (Hakamad, paras 30-33);
	wherein the gas inlet is connected to the liquefied fuel unit (Hakamada, Fig 1 and Item 16) and the gaseous fuel unit (Hakamada, Items 18-22 and Examiner's annotations) respectively for adjusting a temperature of gas discharged from the liquefied fuel unit and the gaseous fuel unit (Reese, para 30); and
 	a dispensing unit (Reese, 14 and para 30), which is connected to the gas outlet (Reese, Examiner's annotations) of the temperature management system (Reese, 6) for dispensing gas from the temperature management system (Reese, Para 30),
	wherein boil-off fuel from the liquefied fuel unit (Hakamada Fig 1 and Item 16) is recovered to the gaseous fuel storage device (Hakamada 19,20) of the gaseous fuel unit (Hakamada Items 18-22 and Examiner's annotations), the boil-off fuel recovered to the gaseous fuel storage device (Hakamada 19,20) is pressurized by the pressurization device (Hakamada compressor 18) and enters the second gas storage subunit (Reese, item 11 and para 30).  

Regarding Claim 3, Hakamada as modified above teaches a hybrid refueling station, wherein the boil-off fuel (Hakamada, Examiner's annotations) comprises boil-off fuel from the liquefied fuel storage device (Hakamada, item 16) and boil-off fuel during a cryopump precooling (Reese, 2 and para 30).
Regarding Claim 4, Hakamada as modified above teaches a hybrid refueling station, wherein the temperature management system (6) further comprises a heat exchanger inlet and a heat exchanger outlet (interpreted by Examiner to be the same as the "gas inlet and outlet" claimed in Claim 1; see Reese, Examiner's annotations), wherein the heat exchanger inlet is connected to the liquefied fuel unit (Hakamada, Fig 1), and the heat exchanger outlet (Reese, 6 and Examiner's annotations) is connected to the gaseous fuel unit (Hakamada, Examiner's annotations).
Regarding Claim 5, Hakamada as modified above teaches a hybrid refueling station, wherein the heat exchanger outlet is connected to the gaseous fuel storage device (Hakamada, 19-20) or the second gas storage subunit (Reese, 11).
Regarding Claim 6, Hakamada as modified above teaches a hybrid refueling station, wherein the liquefied fuel unit further comprises a low-temperature pressurization device (Reese, 2), wherein a feeding end of the low-temperature pressurization device is connected to an outlet of the liquefied fuel storage device (Reese, 1), and a discharging end of the low-temperature pressurization device is connected to an inlet of the vaporization device (Tanaka, 40).
Regarding Claim 7, Hakamada as modified above teaches a hybrid refueling station, wherein the low-temperature pressurization device is a cryopump (Reese, 2 and para 30).
Regarding Claim 8, Hakamada as modified above teaches a hybrid refueling station, wherein the first gas storage subunit (Tanaka, 43) and the second gas storage subunit (Reese, 11) each are independently selected from the group consisting of a cascade storage tubes (Reese, 11) or a buffer storage tank (Tanaka, 43).
Regarding Claim 9, Hakamada as modified above teaches a hybrid refueling station, wherein the temperature management system is a refrigeration device (Reese, para 26, which allows for cooling and to desired temperatures for operation and/or additonal heat exchangers); and/or the dispensing unit (Reese, 14) comprises a refueling nozzle (Reese, 15); and/or the pressurization device (Hakamada, 18) is a gas compressor (para 30) or a cryopump (Reese, 2); and/or the vaporization device (Tanaka, 40 and para 29) is a vaporizer.
Regarding Claim 10, Hakamada as modified above teaches the claimed invention, to include heat exchangers, but does not explicitly reference said heat exchangers as being selected from the group consisting of a tubular heat exchanger, a coil heat exchanger and a plate heat exchanger.
	However, it would have been an obvious matter of design choice to modify the Hakamada's modified references (in particular Reese), to select a heat exchanger from a group consisting of a tubular heat exchanger, a coil heat exchanger and a plate heat exchanger, since applicant has not disclosed that having these particular kinds of heat exchangers solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
	Furthermore, absent a teaching as to criticality of specifically utilizing a tubular, coil, or plate heat exchanger, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding Claim 11, Hakamada as modified above teaches a method for refueling by using the hybrid refueling station according to claim 1, comprising: 
	refueling, during start-up of the liquefied fuel unit (Hakamada, Fig 1), by the gaseous fuel unit (Hakamada, Examiner's annotations) and 
	recovering boil-off fuel (Hakamada, Examiner's annotations) from the liquefied fuel unit to the gaseous fuel storage device (Hakamada, 19, 20) of the gaseous fuel unit (Hakamada, Examiner’s annotations), 
	the boil-off fuel recovered to the gaseous fuel storage device (Hakamada, 19,20) is pressurized by the pressurization device (Hakamada, compressor 18) and enters the second gas storage subunit (Reese, 11),
	wherein the boil-off fuel from the liquefied fuel unit comprises boil-off fuel (Hakamada, Examiner's annotations) from the liquefied fuel storage device (Hakamada, 16) and boil-off fuel during a cryopump (Reese, 2) precooling (Hakamada, paras 30-33).
Regarding Claim 13, Hakamada as modified above teaches a method for refueling by using the hybrid refueling station according to claim 11, wherein the step of refueling by the gaseous fuel unit (Hakamada, Examiner's annotations) comprises: performing refueling after subjecting gaseous fuel in the gaseous fuel storage device to pressurization and refrigeration (Hakamada, paras 30-33).
Regarding Claim 14, Hakamada as modified above teaches a method for refueling by using the hybrid refueling station according to claim 11, wherein the method for refueling further comprises: perform refueling by the gaseous fuel unit (Hakamada, Examiner's annotations) or the liquefied fuel unit after start-up of the liquefied fuel unit (Hakamada, Fig 1) is finished.
Regarding Claim 15, Hakamada as modified above teaches a method for refueling by using the hybrid refueling station according to claim 11, wherein liquefied fuel from the liquefied fuel unit (Hakamada, Fig 1) is used to perform refrigeration to the temperature management system (Reese, 6).
Regarding Claim 16, Hakamada as modified above teaches a method for refueling by using the hybrid refueling station according to claim 11, wherein the fuel is selected from the group consisting of hydrogen (Hakamada, entire invention), natural gas and propane.
Regarding Claim 17, Hakamada as modified above teaches a method for refueling by using the hybrid refueling station according to claim 11, wherein the fuel is hydrogen (Hakamada, entire invention, Reese, para 1, and Tankaka, entire invention).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Schuck (US 5,243,821, and as acknowledged by Applicant) discloses a known hydrogen liquefied fuel unit comprising at least one liquefied fuel storage device, a vaporization device and a first gas storage subunit, wherein the liquefied fuel storage device is connected with the first gas storage subunit via the vaporization device, and the first gas storage subunit is used for storing vaporized fuel, as claimed by Applicant in Claim 1.
	Lagoutte (US 2021/0254789) discloses a refueling station, comprising a liquefied fuel unit, which comprises at least one liquefied fuel storage device, a gaseous fuel unit, which comprises at least one gaseous fuel storage device, a pressurization device and a second gas storage subunit, wherein the gaseous fuel storage device is connected with the second gas storage subunit via the pressurization device, and the second gas storage subunit is used for storing pressurized gaseous fuel; and a dispensing unit, wherein boil-off fuel from the liquefied fuel unit is recovered to the gaseous fuel unit.



















Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753